NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Submitted June 18, 2008*
                                     Decided June 18, 2008

                                             Before

                              JOHN L. COFFEY, Circuit Judge

                              KENNETH F. RIPPLE, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 07‐3567

UNITED STATES OF AMERICA,                             Appeal from the United States District
ex rel. GLENN A. McCANDLISS,                          Court for the Northern District of
        Plaintiff‐Appellee,                           Illinois, Eastern Division.

       v.                                             No. 03 C 807

BATUR C. SEKENDUR,                                    James F. Holderman, 
     Defendant‐Appellant.                             Chief Judge.


                                           ORDER

       Batur Sekendur applied for and received disability benefits from the Social Security
Administration (“SSA”) but, at the same time, verified on other federal documents that he is
not disabled.  Glenn McCandliss, Sekendur’s former attorney in an unrelated matter,
brought this qui tam action as relator on behalf of the government under the False Claims


       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(A)(2).
No. 07‐3567                                                                            Page 2

Act (“FCA”), see 31 U.S.C. §§ 3729(a), 3730(b), to recover the money Sekendur obtained from
the SSA.  The government declined to take over the litigation, see id. § 3730(b), and after a
bench trial the district court found that Sekendur had violated the FCA and ordered him to
pay roughly $1.5 million in damages.  On appeal Sekendur asserts that his receipt of
disability benefits proves that he is disabled and that McCandliss initiated this lawsuit
because he has a personal vendetta against him.  The evidence set forth at trial supports the
district court’s judgment; therefore, we affirm.

        Sekendur filed his first claim with the SSA in February 1992, claiming disability due
to neck and muscle pain, chronic fatigue, and migraine headaches.  According to Sekendur,
his disability had begun in May 1991 and left him unable to perform his former work as a
dentist.  His claim was denied, and in August 1992 Sekendur moved for reconsideration,
alleging that his pain (and other symptoms) had worsened and that he also suffered from
depression.  Sekendur’s claim was again denied, so he then submitted additional
documents to prove that his condition had deteriorated.  In May 1994 the SSA conducted a
hearing on his application, and at that hearing Sekendur and his brother testified to his
incapacity.  The ALJ credited their testimony, and Sekendur was awarded disability benefits
in October 1994.

       Meanwhile, in October 1991, several months after the onset of his alleged disability,
Sekendur had applied for a student pilot’s license from the Federal Aviation Administration
(“FAA”).  Sekendur was required to certify that he did not have a disqualifying medical
condition and pass a physical examination given by an FAA‐designated medical examiner. 
The application also required Sekendur to disclose conditions that include frequent or
severe headaches, depression, anxiety, and any “other illness, disability, or surgery.” 
Sekendur represented under penalty of perjury that he had never suffered from any of these
impairments.  He was also examined by an authorized medical examiner, who determined
that Sekendur had no infirmities.  In December 1993 Sekendur was again examined and
passed by an authorized medical examiner after he had obtained his private pilot’s license. 
Additionally, in December 1992 Sekendur renewed his dental license with the Illinois
Department of Professional Regulation (“IDPR”), and in his renewal application he again
affirmed that he “did not have any disease or condition that would interfere with his ability
to practice dentistry.”   

        In 1994 Sekendur allowed his brother (who is not a dentist) to use his dental license
to start a dental practice.  Though Sekendur continued to receive disability benefits from the
SSA, he also treated patients at his brother’s office.  In 2001 the SSA discovered that
Sekendur’s brother was operating a dental practice in his name, but when he was
questioned by the SSA, Sekendur told the interviewer that he had not worked in his
brother’s office.
No. 07‐3567                                                                               Page 3

        In August 2002 McCandliss filed this lawsuit, claiming that Sekendur and his brother
had violated the FCA.  After discovery the parties moved for summary judgment, but the
district court concluded that genuine issues of material fact existed, denied both motions,
and conducted a bench trial.  At trial the physicians who passed Sekendur when he
obtained his FAA medical certifications testified that he had not disclosed any medical
impairments to them, and that their physical examinations had led them to conclude that
Sekendur was in good health.  One doctor opined that Sekendur’s assertions of disability to
the SSA could not possibly be true.  

       In his testimony Sekendur insisted that he suffered from a disability.  He admitted
that he obtained pilot’s licenses during the period of his alleged disability, but asserted that
he simply stopped flying when his pain worsened.  Sekendur also acknowledged having
engaged in the following activities from May 1991 to August 2002: downhill skiing,
horseback riding, whitewater rafting, rollerblading, and motorcycling.  But, according to
Sekendur, he participated in these activities only when he was feeling well.  Sekendur also
conceded that he had affirmed, under penalty of perjury, that he did not have any medical
condition that would interfere with his ability to practice dentistry on his application to the
IDPR.  But, Sekendur asserted, it was the IDPR he lied to, not the SSA.

        In its role as factfinder, the district court first determined that Sekendur was not a
credible witness.  The court noted the inconsistency between his claim of disability and the
strenuous physical activities he participated in, as well as the fact that Sekendur had passed
two physical examinations performed by FAA‐designated doctors.  The district court
concluded that Sekendur had been untruthful about his reported disability.  The court then
determined that Sekendur and his brother had knowingly defrauded the SSA in violation of
the FCA and awarded treble damages, see 31 U.S.C. § 3729(a), to McCandliss and the
government.**  Sekendur moved for a new trial, arguing that the verdict was contrary to the
weight of the evidence.  After reiterating its finding that Sekendur was not credible, the
district court concluded that the evidence supported its decision and denied Sekendur’s
motion.

      On appeal Sekendur argues that the SSA’s initial award of disability benefits
supports his contention that he is disabled, and thus, he did not violate the FCA.  The FCA
was enacted to “‘provide for restitution to the government of money taken from it by


       **
          In December 2005 we sanctioned Sekendur’s brother under Support Systems Int’l,
Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995).  He had not paid the sanction by the time of
trial and thus was not permitted to participate.  The district court entered judgment against
him based on Sekendur’s testimony and the other evidence presented at trial.
No. 07‐3567                                                                                  Page 4

fraud.’” United States ex rel. Augustine v. Century Health Servs., Inc., 289 F.3d 409, 413 (6th Cir.
2002) (quoting United States v. Hess, 317 U.S. 537, 551 (1943)).  The FCA imposes liability on
any person who knowingly presents a false or fraudulent claim to an employee of the
United States government, knowingly makes or uses a false statement to get a claim
approved by the government, or conspires to defraud the United States by obtaining
payment on a false claim.  See 31 U.S.C. § 3729(a)(1)‐(3); United States ex rel. Crews v. NCS
Healthcare of Ill. & NCS Healthcare, Inc., 460 F.3d 853, 855‐56 (7th Cir. 2006).  We review the
district court’s conclusions of law de novo and its findings of fact for clear error.  See Brooks
v. United States, 64 F.3d 251, 255 (7th Cir. 1995).

        In this case the district court had plenty of reasons to conclude that Sekendur had
violated the FCA.  Sekendur submitted contradictory statements to the SSA and the FAA
regarding his disability status, and the FAA physicians who examined him found no
evidence of disability.  Sekendur’s only explanation for the discrepancy is that he gave
“incorrect answers” on his forms to the FAA.  Given this response, the district court did not
err in concluding that Sekendur simply was not being truthful.  See generally Lee v. City of
Salem, Ind., 259 F.3d 667, 676 (7th Cir. 2001) (noting that seemingly contradictory statements
of disability can coexist, but only when the plaintiff adequately explains the discrepancy). 
Sekendur also swore to the IDPR, under penalty of perjury, that he was not disabled, and
though he now suggests he was lying to that state agency rather than to the SSA, the district
court was not compelled to believe him and could properly conclude that he was never
disabled.  See United States v. Rettenberger, 344 F.3d 702, 704‐05 (7th Cir. 2003) (noting that
factfinder was entitled to disbelieve defendant’s disability claim given defendant’s ability to
engage in substantial physical activity including skiing, whitewater rafting, and riding a
motorcycle during period of alleged disability).  Moreover, the vigorous physical activities
that Sekendur undertook during the period of his professed disability belies his claim to the
SSA that he suffered from substantial medical impairments.    

        Sekendur also suggests that McCandliss, who Sekendur previously sued for
malpractice, brought this action in order to “exact revenge.”  Sekendur has no evidentiary
support for this allegation.  Moreover, because the district court was presented with ample
evidence to conclude that Sekendur violated the FCA, McCandliss’s motivation in pursuing
this case is not relevant.  See generally Stoner v. Santa Clara County Office of Educ., 502 F.3d
1116, 1126 (9th Cir. 2007) (noting that FCA relies, in part, on private individuals to help
uncover fraud against government).

                                                                                    AFFIRMED.